Citation Nr: 0514019	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a compensable evaluation for status 
postoperative submucous resection for nasal septal deviation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
The veteran, who had active service from November 1986 to 
November 1989, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim for an increased evaluation with the RO in Detroit, 
Michigan; however, the RO in Togus, Maine issued the July 
2003 rating decision.  The veteran subsequently submitted his 
Notice of Disagreement to the RO in Detroit, Michigan, which 
then issued the February 2004 Statement of the Case and 
certified his appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board observes that the veteran had requested a personal 
hearing in November 2004.  A letter was subsequently sent to 
the veteran in December 2004 to clarify what type of hearing 
he wanted, and the veteran responded with an indication that 
he would like a hearing before a Veterans Law Judge at the 
Detroit RO.  The failure to afford the veteran a hearing 
would amount to a denial of due process and the possibility 
that any decision entered by the Board could be vacated.  38 
C.F.R. § 20.904(a)(3) (2004).  Therefore, the RO should 
schedule the veteran for a hearing before a Veterans Law 
Judge sitting at the RO.

Thus, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

The RO should schedule the veteran for 
a personal hearing before a Veterans 
Law Judge at the Detroit RO.  If the 
veteran indicates that he no longer 
wants a hearing or fails to appear, 
that fact should be documented in the 
record.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




